t c memo united_states tax_court julian b kraft petitioner v commissioner of internal revenue respondent docket no filed date julian b kraft pro_se leonard t provenzale and pamela s wilson for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction and petitioner's motion to restrain collection all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure the primary issue for decision is whether the court has jurisdiction over the petition filed in this case background petitioner's federal_income_tax return was the subject of an examination conducted during during the course of the examination petitioner expressed his disagreement with several adjustments proposed in the examining agent's report and indicated that he intended to preserve all rights he might have including further administrative review and the right to file a petition with the tax_court however on or about date petitioner executed form_4549 containing a summary of the examining agent's proposed income_tax changes which included an increase in petitioner's tax_liability for in the amount of dollar_figure as well as statutory interest the preprinted language on the form_4549 states in part as follows consent to assessment and collection - i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties and accept any decrease in tax and penalties shown above plus any additional interest as provided by law in executing the form_4549 petitioner obliterated the amount listed for statutory interest and inserted the amount dollar_figure in place of the figure listed as the total amount due shortly after executing and returning the form_4549 to the examining agent petitioner received a tax bill for listing tax and interest due in the amounts of dollar_figure and dollar_figure respectively it appears that petitioner paid the tax due in the amount of dollar_figure in any event respondent subsequently mailed a notice_of_intent_to_levy to petitioner listing an additional penalty and interest due for in the amount of dollar_figure in response to the notice_of_intent_to_levy petitioner wrote to the internal_revenue_service problem resolution office contending that the form_4549 that he executed constitutes a binding contract under which respondent agreed that petitioner would not be liable for statutory interest the problem resolution office responded to petitioner's inquiry by letter indicating the statutory interest must be assessed on all deficiencies following these developments petitioner filed a petition with the court seeking a redetermination of the interest listed as due and owing in respondent's notice_of_intent_to_levy in addition petitioner filed a motion to restrain collection asserting that respondent is improperly attempting to collect the interest in dispute in this case respondent filed a motion to dismiss for lack of jurisdiction asserting that the court lacks jurisdiction in this case on the grounds that respondent did not issue a notice at the time the petition was filed petitioner resided in west palm beach florida of deficiency to petitioner and petitioner did not properly request an abatement of interest this matter was called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and presented argument with respect to the pending motions although petitioner did not appear at the hearing he did a file a written_statement with the court pursuant to rule c discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 this court's jurisdiction to redetermine a deficiency in tax depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 the court's jurisdiction to redetermine a tax_deficiency generally does not extend to statutory interest imposed under sec_6601 see 64_tc_589 see also asciutto v commissioner tcmemo_1992_564 affd 26_f3d_108 9th cir one exception to the general_rule stated above arises under sec_7481 which confers jurisdiction on the court to resolve disputes over respondent's post-decision computation of statutory interest ie to redetermine interest on deficiencies found by the court and assessed under sec_6215 see note to rule 93_tc_821 see also 97_tc_453 in addition the court is authorized pursuant to sec_6404 to review the commissioner's denial of a taxpayer's request for abatement of statutory interest see sec_7481 codified under sec a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 provides in pertinent part c jurisdiction over interest determinations -- notwithstanding subsection a if-- an assessment has been made by the secretary under sec_6215 which includes interest as imposed by this title the taxpayer has paid the entire amount of the deficiency plus interest claimed by the secretary and within year after the date the decision of the tax_court becomes final under subsection a the taxpayer files a petition in the tax_court for a determination that the amount of interest claimed by the secretary exceeds the amount of interest imposed by this title then the tax_court may reopen the case solely to determine whether the taxpayer has made an overpayment of such interest and the amount of any such overpayment sec_6404 codified under sec_302 of the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1452 provides in pertinent part as follows continued banat v commissioner 109_tc_96 white v commissioner 109_tc_92 goettee v commissioner tcmemo_1997_454 petitioner concedes that respondent did not mail a notice_of_deficiency to him for the taxable_year however petitioner contends that he was advised by a revenue_agent to file a petition with the court within days of the date appearing on the letter that petitioner received from the problem resolution office assuming for the sake of argument that petitioner was erroneously advised to file the petition herein such fact does not provide a basis for the court to exercise jurisdiction over a matter not authorized by statute see eg schoenfeld v commissioner tcmemo_1993_303 n respondent did not issue a notice_of_deficiency to petitioner his petition sought a redetermination only of statutory interest not of the underlying increase in tax which had been assessed and paid pursuant to the waiver on the form_4549 it follows that we lack jurisdiction in continued g review of denial of request for abatement of interest -- in general --the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 to determine whether the secretary's failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary's final_determination not to abate such interest this case insofar as the petition represents an attempt to invoke the court's jurisdiction pursuant to sec_6213 similarly petitioner may not invoke the court's jurisdiction pursuant to sec_7481 under which the court's authority to redetermine interest is limited to interest on a deficiency that has been redetermined by a decision of the court and assessed under sec_6215 the court is equally satisfied that jurisdiction is lacking under sec_6404 although petitioner admits that he did not file a formal request for abatement of interest with respondent petitioner contends that the court should consider the letter that he received from respondent's problem resolution office as the equivalent of a denial of a request for abatement of interest we find petitioner's reliance on the problem resolution office letter to be misplaced given that the letter merely addresses petitioner's contention that he is not liable for interest based upon the form_4549 that he executed for the taxable_year the letter does not indicate that any consideration was given to a request for abatement of interest pursuant to sec_6404 in the absence of a specific request for abatement of interest and the commissioner's final_determination denying such request the court does not have jurisdiction to consider this matter pursuant to sec_6404 in sum we hold that the court lacks jurisdiction over the petition filed herein accordingly we shall grant respondent's motion to dismiss for lack of jurisdiction as a final matter we turn to petitioner's motion to restrain collection sec_6213 provides that the tax_court may enjoin the commissioner's collection efforts if the commissioner is attempting to collect amounts that have been placed in dispute in a timely filed petition for redetermination 99_tc_466 96_tc_707 the record reflects that respondent is attempting to collect interest for the taxable_year consistent with our holding that we lack jurisdiction to consider petitioner's liability for such interest it follows that we have no authority to enjoin respondent's collection efforts powell v commissioner supra accordingly we shall deny petitioner's motion to restrain collection to reflect the foregoing an order will be entered granting respondent's motion to dismiss for lack of jurisdiction and denying petitioner's motion to restrain collection
